Exhibit 10.1
 
 
EMPLOYMENT AGREEMENT
This Employment Agreement (this "Agreement") is entered into as of this 25th day
of September, 2012 (the "Effective Date") by and between Raptor Therapeutics
Inc., a Delaware corporation with its principal offices located at 9 Commercial
Blvd., Suite 200, Novato, California 94949 (the "Company"), and Kathy Powell, a
resident of Cary, North Carolina ("Employee").
WHEREAS, the Company and Employee desire and agree to continue their
employer/employee relationship, subject to the terms and conditions as provided
below.
NOW THEREFORE, in consideration of the foregoing and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby enter into this Agreement as follows:
1.            Position. During the term of this Agreement, the Company will
employ Employee, and Employee will serve the Company in the capacity of Chief
Quality Officer. Employee will report directly to the Chief Executive Officer
(the "CEO") of Raptor Pharmaceutical Corp., the Company's parent entity
("Raptor").
 
2.            Duties.  Employee will perform duties that are executive in
nature, consistent with her title and initially shall be responsible for the
management of the Company's quality control, quality assurance and compliance
functions and the development and implementation of global strategy and policy
relative to quality management systems. Employee shall also be responsible for
developing and implementing internal controls and auditing and inspection
strategies, managing compliance with Current Good Manufacturing Practices
(cGMP)/USFDA and other regulatory requirements and acting as the liaison to
external government agencies in relation to quality matters. Employee will have
such other duties as may be assigned to her by the Chief Executive Officer from
time to time as are consistent with Employee's position, and at the Chief
Executive Officer's request, shall perform services for the Company's
affiliates.
 
3.            Exclusive Service. Employee will devote substantially all her
working time and efforts to the business and affairs of the Company. The
foregoing shall not, however, preclude Employee from (a) engaging in appropriate
civic, charitable or religious activities, (b) devoting a reasonable amount of
time to private investments and business interests, or (c) providing incidental
assistance to family members on matters of family business, so long as the
foregoing activities and service do not conflict with Employee's
responsibilities to the Company.  Employee shall only serve on the boards of
directors or advisors of, or as a consultant to, other entities if (i) the Board
of Directors of Raptor (the "Board of Directors") has approved such service in
advance in writing and (ii) such service does not conflict with Employee's
responsibilities.
 
4.            Term of Employment.
 
4.1            Initial Term. The Company agrees to continue Employee's
employment, and Employee agrees to remain in the employ of the Company, for a
period of three (3) years after the Effective Date unless Employee's employment
is earlier terminated pursuant to the provisions of this Agreement.
 
 

1

--------------------------------------------------------------------------------

4.2            Renewal. The term of Employee's employment shall be extended
automatically, without further action of either party, as of ninety (90) days
prior to the third anniversary of the Effective Date and on each succeeding
anniversary of that date, for terms of one (1) year, unless on or before ninety
(90) days prior to the last day of the term of Employee's employment or any
extension thereof, the Company or Employee shall notify the other in writing of
its intention not to renew Employee's employment.  Any such renewal shall be
upon such terms and conditions set forth herein, unless otherwise agreed in
writing between the Company and Employee. The notice of non-renewal by either
party shall in no way constitute a breach of this Agreement.
 
4.3            Termination of Agreement. This Agreement shall terminate on the
date on which all obligations of the parties hereto have been satisfied.
 
5.            Compensation and Benefits.
 
5.1            Base Salary.    For each full year during the term of Employee's
employment with the Company, the Company agrees to pay Employee a minimum annual
salary of two hundred forty-five thousand dollars ($245,000) (the "Base
Salary").  In the event of any portion of a year, the Company shall pay Employee
a pro rata amount of such Base Salary. Employee's Base Salary shall be reviewed
by the Board of Directors including for possible increases in accordance with
the Company's compensation review practices.  Increases, if any, shall be
effective at the beginning of the fiscal year in which the Board of Directors
conducts such review. Employee's Base Salary will be payable as earned in
accordance with the Company's customary payroll practice.
 
5.2            Cash Bonus. Employee will be eligible to receive annual and
discretionary cash bonuses as determined by the Board of Directors; provided,
however, that with respect to any such bonus, Employee must be employed on the
date any such bonus actually is paid in order to be eligible to receive such
bonus.  The annual discretionary bonus ("Annual Bonus") shall have a target
payment of 40% of Employee's Base Salary for the year in question.  The Board of
Directors shall decide whether to award an Annual Bonus and, if so, the amount
thereof, after consideration of the extent to which Employee achieved her annual
objectives for the year in question ("Annual Objectives").  Employee's Annual
Objectives shall be jointly agreed upon between Employee and the CEO as shall
any modifications thereto, but such Annual Objectives and any modifications
thereto shall be subject to approval by the Compensation Committee of the Board
of Directors and the Board of Directors.
 
5.3            Additional Benefits. Employee will be eligible to participate in
the employee benefit plans of Raptor and its affiliates of general application
in accordance with the rules established for individual participation in any
such plan. Employee shall be entitled each year to four (4) weeks leave for
vacation at full pay, provided, that the maximum amount Employee may have
accrued at any point in time is four (4) weeks (meaning that once Employee has
accrued four (4) weeks, Employee will not accrue any additional vacation time
until she takes vacation and falls below the four (4) week accrual cap).
Employee shall also be entitled to reasonable holidays and illness days with
full pay in accordance with the policies applicable to the Company and its
affiliates (the "Policies") from time to time in effect.  Employee acknowledges
and agrees that in order to maintain flexibility, the Company and its affiliates
have the right to amend or terminate any employee benefit plan at any time.
 
 

2

--------------------------------------------------------------------------------

5.4            Stock Options. Subject to approval by the Board of Directors,
Employee will be granted options to purchase ninety thousand (90,000) shares of
Raptor's common stock at the closing price on the day preceding the date of
grant. Subject to Employee's continued employment with the Company through each
applicable vesting date, such stock options will vest 6/48ths on the six month
anniversary of the grant date and 1/48th per month on each subsequent monthly
anniversary of the grant date and will expire ten (10) years from date of grant.
Employee will be eligible to receive future stock grants and stock option awards
at the discretion of the Board of Directors.  Notwithstanding anything to the
contrary contained in this Agreement, such options shall be subject to the terms
and conditions of the Raptor 2010 Stock Incentive Plan, as amended from time to
time, and the applicable Notice of Grant and Stock Option Agreement.
 
5.5            Expenses. The Company will reimburse Employee for all reasonable
and necessary expenses incurred by Employee in connection with the Company's
business, provided that such expenses are in accordance with applicable Policies
set by the Board of Directors from time to time and are properly documented and
accounted for in accordance with such Policies and with the requirements of the
Internal Revenue Service.
 
6.            Proprietary Rights. Employee hereby agrees to execute an Employee
Invention Assignment and Confidentiality Agreement with the Company in
substantially the form attached hereto as Exhibit A and understands and agrees
that her employment is contingent on her doing so.
 
7.            Termination.
 
7.1            Events of Termination. Employee's employment with the Company
shall terminate upon any one of the following:
 
(a)            Ninety (90) days after the effective date of a written notice
sent to Employee stating the Company's determination made in good faith that it
is terminating Employee for "Cause" as defined under Section 7.2 below
("Termination for Cause"), provided, that if the "Cause" for termination is a
curable failure by Employee to properly perform her assigned duties, then the
Company will give Employee written notice of such failure (a "Cause
Notice"), and if Employee fails  to cure such failure to the reasonable
satisfaction of the Board of Directors within sixty (60) days after the Company
gives the Cause Notice, then the Company may immediately terminate Employee's
employment, and such termination will be conclusively deemed to be for "Cause"
hereunder; or
 
(b)            Fourteen (14) days after the effective date of a written notice
sent to Employee stating the Company's determination made in good faith that,
due to a mental or physical incapacity, Employee has been unable to perform her
duties under this Agreement for a period of not less than six (6) consecutive
months or 180 days in the aggregate in any 12-month period ("Termination for
Disability"); or
 
 

3

--------------------------------------------------------------------------------

(c)            Employee's death ("Termination Upon Death"); or
 
(d)            The effective date of a written notice sent to the Company
stating Employee's determination made in good faith of "Constructive
Termination" by the Company, as defined under Section 7.3 below ("Constructive
Termination"); or
 
(e)            Fourteen (14) days after the effective date of a notice sent to
Employee stating that the Company is terminating her employment, without Cause,
which notice can be given by the Company at any time after the Effective Date at
the Company's sole discretion, for any reason or for no reason ("Termination
Without Cause"); or
 
(f)            The effective date of a notice sent to the Company from Employee
stating that Employee is electing to terminate her employment with the Company
("Voluntary Termination").
 
7.2            "Cause" Defined. For purposes of this Agreement, "Cause" for
Employee's termination means:
 
(a)            Employee's commission of a felony or other crime involving moral
turpitude; or
 
(b)            any willful act or acts of dishonesty undertaken by Employee and
intended to result in substantial gain or personal enrichment of Employee,
Employee's family or any third party at the expense of the Company; or
 
(c)            any willful act of gross misconduct which is materially and
demonstrably injurious to the Company; or
 
(d)            Employee's inability to lawfully work in the United States.
 
No act, or failure to act, by Employee shall be considered "willful" if done, or
omitted to be done, by her in good faith and in the reasonable belief that her
act or omission was in the best interest of the Company and/or required by
applicable law.
7.3            "Constructive Termination" Defined. "Constructive Termination"
shall mean, the occurrence of one or more of the following events without
Employee's consent, provided that Employee first gives the Company written
notice of her intention to terminate and of the grounds for such termination
within ninety (90) days of the initial occurrence of such event, the Company has
not cured such event within thirty (30) days of its receipt of such notice, and
Employee actually terminates her employment for such reason within thirty (30)
days of the Company's failure to cure:
 
4

--------------------------------------------------------------------------------

(a)            a material reduction in Employee's Base Salary (other than as
part of a reduction in the base salary of at least a majority of the Company's
executives of the same or greater percentage); or
 
(b)            a material diminution in Employee's responsibilities; or
 
(c)            the Company's material breach of any material term of this
Agreement; or
 
(d)            a requirement that Employee relocate to an office that would
increase Employee's one-way commute distance by more than fifty (50) miles based
on Employee's primary residence at the time such relocation is announced.
 
8.            Effect of Termination.  In the event of any termination of
Employee's employment, the Company shall immediately pay to Employee or
Employee's estate, as applicable, the compensation and benefits otherwise
payable to Employee under Section 5 through the date of termination and shall
have no further obligation to Employee under this Agreement, except as otherwise
provided in this Section 8.
 
8.1            Termination for Cause or Voluntary Termination Or Any Termination
on or After the Last Day of the Term of This Agreement. In the event of any
termination of Employee's employment pursuant to Section 7.1(a) or Section
7.1(f), or any termination concurrent with or after the anniversary date of this
agreement on which a notice of non-renewal is effective under Section 4.2, the
Company shall immediately pay to Employee the compensation and benefits
otherwise payable to Employee under Section 5 through the date of termination.
Employee's rights under the Company's benefit plans of general application shall
be determined under the provisions of those plans.  The Company shall have no
other obligation to Employee under this Agreement.
 
8.2            Termination for Disability. In the event of termination of
employment pursuant to Section 7.1(b), for three (3) months after the
termination of Employee's employment, (A) the Company shall continue to pay
Employee her Base Salary under Section 5.1 above at Employee's then-current Base
Salary, payable on the Company's normal payroll dates during that period and (B)
the Company shall reimburse or pay the cost of continuing the Company-sponsored
(non-FSA) group health plan coverage under COBRA, provided that Employee timely
elects COBRA continuation coverage, but only to the extent that doing so will
not result in unintended adverse tax consequences under Section 105(h) of the
Internal Revenue Code, the Patient Protection and Affordable Care Act or other
similar applicable law.  Notwithstanding the foregoing, Employee shall not
receive any amounts or benefits described in this Section 8.2 unless Employee
executes a general release in the form prescribed by the Company (which release
may contain such non-release terms and conditions as the Company deems
appropriate) and such general release becomes effective and irrevocable by the
60th day following Employee's termination of employment (the "General Release
Requirements").  In addition, no amount described in this Section 8.2 shall be
payable prior to the 61st day following Employee's termination of employment,
but if Employee satisfies the General Release Requirements, Company shall pay
Employee any cash amounts that otherwise would have been paid under this Section
8.2 during such 60 day period in a lump sum on the 61st day following Employee's
termination of employment.
 
5

--------------------------------------------------------------------------------

8.3            Termination Upon Death. In the event of termination of employment
pursuant to Section 7.1(c), the Company shall immediately pay to Employee's
estate or family (at the Company's election) an amount equal to three months of
Employee's Base Salary.
 
8.4            Constructive Termination or Termination without Cause other than
in the 12 Months Following a Change in Control. In the event of any termination
of this Agreement pursuant to Section 7.1(d) or Section 7.1(e) that does not
occur within the 12 months following a Change in Control and subject to Section
8.6:
 
(a)            beginning on the next payroll date immediately following the
termination of Employee's employment, (A) the Company shall continue to pay
Employee for twelve (12) months after such termination, her salary under Section
5.1 above at Employee's then-current Base Salary, payable on the Company's
normal payroll dates during that period and (B) the Company shall reimburse or
pay the cost of continuing any the Company-sponsored (non-FSA) group health plan
coverage under COBRA for twelve (12) months or, if earlier, until the date on
which Employee first is or becomes eligible to enroll in another group health
plan providing for reasonably comparable coverage the monthly cost of which is
subsidized by at least 50%, provided that Employee timely elects and remains
eligible for COBRA continuation coverage, but only to the extent that doing so
will not result in unintended adverse tax consequences under Section 105(h) of
the Internal Revenue Code, the Patient Protection and Affordable Care Act or
other similar applicable law, and
 
(b)            all of Employee's vested options or stock appreciation rights
with respect to Raptor's common stock shall remain exercisable until the first
anniversary of Employee's termination of employment (or, if earlier, the maximum
period specified in the award documents and plans governing such options or
stock appreciation rights, as applicable, assuming Employee's employment had not
terminated), and all shares of Raptor's common stock owned by Employee shall
immediately be released from any and all resale or repurchase rights
restrictions (other than those imposed under applicable law).  Notwithstanding
the foregoing, Employee shall not receive any amounts or benefits described in
this Section 8.4 unless Employee timely satisfies the General Release
Requirements.  In addition, no amount described in subsection (a) above shall be
payable prior to the 61st day following Employee's termination of employment,
but if Employee timely satisfies the General Release Requirements, the Company
shall pay Employee any cash amounts that otherwise would have been paid under
subsection (a) above during such 60 day period in a lump sum on the 61st day
following Employee's termination of employment.
 
8.5            Constructive Termination or Termination Without Cause In The 12
Months Following A Change In Control. In the event of any termination of this
Agreement pursuant to Section 7.1(d) or Section 7.1(e) that occurs within the 12
months following a Change in Control, in lieu of the benefits provided under
Section 8.4 and subject to Section 8.6:
 
6

--------------------------------------------------------------------------------

(a)            beginning on the next payroll date immediately following the
termination of Employee's employment, (i) the Company shall continue to pay
Employee for twelve (12) months after such termination, her salary under Section
5.1 above at Employee's then-current Base Salary, payable on the Company's
normal payroll dates during that period and (ii) the Company shall reimburse or
pay the cost of continuing any the Company-sponsored (non-FSA) group health plan
coverage under COBRA for twelve (12) months, or if earlier, until the date on
which Employee first is or becomes eligible to enroll in another group health
plan providing for reasonably comparable coverage the monthly cost of which is
subsidized by at least 50%, provided that Employee timely elects and remains
eligible for COBRA continuation coverage, but only to the extent that doing so
will not result in unintended adverse tax consequences under Section 105(h) of
the Internal Revenue Code, the Patient Protection and Affordable Care Act or
other similar applicable law, and
 
(b)            all of Employee's unvested options, restricted stock units, stock
awards, stock appreciation rights, restricted stock and similar equity awards
(collectively, "Equity Compensation"), if any, which have been issued (i) by
Raptor to Employee that are unvested as of the date of the Change in Control or
(ii) by the acquiring company to replace any Equity Compensation granted by
Raptor to Employee will become immediately vested.  Any Equity Compensation
which become vested pursuant to the foregoing sentence shall (1) only be
exercisable or delivered to Employee to the extent that Employee timely
satisfies the General Release Requirements and (2) once exercisable, shall
remain exercisable until the second anniversary of Employee's termination of
employment (or, if earlier, the maximum period specified in the award or the
plans governing such Equity Compensations if Employee's employment had not
terminated), and all shares of Raptor's common stock owned by Employee shall
immediately be released from any and all resale or repurchase restrictions
(other than those imposed under applicable law).
 
(c)            the Company shall pay Employee a lump sum equal to the Adjusted
Annual Cash Bonus (for purposes of this Section 8.5(c), the term "Adjusted
Annual Cash Bonus" means the average Annual Bonus Employee received with respect
to the two years preceding the year of termination or, if two Annual Bonus
payment dates have not occurred (regardless of whether Employee received an
Annual Bonus on such dates) prior to Employee's termination of employment, the
Annual Bonus Employee received with respect to the year preceding the year of
termination or, if an Annual Bonus payment date has not occurred prior to
Employee's termination of employment, 40% of Employee's Base Salary, which
amount shall be paid on the 61st day following Employee's termination of
employment, and in no event later than the end of the taxable year that includes
such anniversary.
 
(d)            For the purposes of this Agreement, the term "Change in Control"
means the occurrence of any of the following events: (i) any sale or exchange of
the capital stock by the stockholders of Raptor in one transaction or series of
related transactions where more than fifty percent (50%) of the outstanding
voting power of Raptor is acquired by a person or entity or group of related
persons or entities; or (ii) any reorganization, consolidation or merger of
Raptor where the outstanding voting securities of Raptor immediately before the
transaction represent or are converted into less than fifty percent (50%) of the
outstanding voting power of the surviving entity (or its parent corporation)
immediately after the transaction; or (iii) the consummation of any transaction
or series of related transactions that results in the sale of all or
substantially all of the assets of Raptor; or (iv) any "person" or "group" (as
defined in the Securities Exchange Act of 1934, as amended (the "Exchange
Act") becoming the "beneficial owner" (as defined in Rule 13d-3 under the
Exchange Act) directly or indirectly of securities representing more than fifty
percent (50%) of the voting power of Raptor then outstanding.
 
7

--------------------------------------------------------------------------------

(e)            Notwithstanding the foregoing, Employee shall not receive any
amounts or benefits described in subsection (a) or (c) above unless Employee
timely satisfies the General Release Requirements.  In addition, no amount
described in subsection (a) or (c) above shall be payable prior to the 61st day
following Employee's termination of employment, but if Employee timely satisfies
the General Release Requirements, the Company shall pay Employee any cash
amounts that otherwise would have been paid under subsection (a) or (c) above
during such 60 day period in a lump sum on the 61st day following Employee's
termination of employment.
 
8.6            Severance Exclusion in Connection with certain Employment and
Employment Offers in Connection with a Change In Control.  Notwithstanding
anything to the contrary contained in this Agreement, Employee will not be
eligible for severance benefits under Sections 8.5 if, no later than the date of
a Change in Control, (i) Employee is offered and accepts another position with
the Company, the surviving entity in a Change in Control, an entity that
purchases all or substantially all of the Company's assets in a Change in
Control, any of the affiliates of the foregoing entities, or a Successor
Employer (as defined below) (collectively, the "Change in Control Entity"), or
(ii) Employee is offered a Comparable Position with a Change in Control Entity,
whether or not Employee accepts such Comparable Position (as defined below).
 For the purposes of this Agreement, the term "Comparable Position" means (a)
the job is at a location that does not increase by more than 50 miles Employee's
one-way commute distance based on Employee's primary residence at the time of
the Change in Control, and (b) Employee is guaranteed at least as high a base
salary as Employee's then-current Base Salary and an Annual Bonus with at least
as high a target opportunity as Employee then has with the Company, severance
protection at least as generous as that set forth in this Agreement for a period
of at least 12 months following the Change in Control, and Employee's job duties
are initially generally consistent with the job duties Employee had immediately
prior to the Change in Control (excluding any job duties associated with the
Change in Control transaction and job duties that relate to the fact that the
Company's parent is publicly-traded).
 
9.            Termination of Previous Agreement.  The Company and Employee
hereby agree that certain offer letter by the Company and accepted by the
Employee dated April 6, 2011 (the "Original Offer Letter"), shall be terminated
and shall have no force or effect immediately upon the execution of this
Agreement.  Employee hereby acknowledges full and complete satisfaction of and
releases and discharges and covenants not to sue the Company, each of its
affiliated entities, and each of their respective directors, managers, officers,
members, shareholders, representatives, assignees, and successors, past and
present, from and with respect to any and all claims, wages, agreements,
obligations, demands and causes of action, known or unknown, suspected or
unsuspected, by Employee arising out of or in any way connected with the
Original Offer Letter.
 
8

--------------------------------------------------------------------------------

10.            Miscellaneous.
 
10.1            Dispute Resolution.
 
(a)            Arbitration of Disputes. Any dispute under this Agreement shall
be resolved by arbitration in the State of California, Marin County, and, except
as herein specifically stated, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association ("AAA
Rules") then in effect. However, in all events, these arbitration provisions
shall govern over any conflicting rules which may now or hereafter be contained
in the AAA Rules. Any judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction over the subject matter thereof. The
arbitrator shall have the authority to grant any equitable and legal remedies
that would be available in any judicial proceeding instituted to resolve such
dispute; provided, however, that the parties retain their right to, and shall
not be prohibited, limited or in any other way restricted from, seeking or
obtaining equitable relief from a court having jurisdiction over the parties.
 
(b)            Selection of Arbitrator. The American Arbitration Association
will have the authority to select an arbitrator from a list of arbitrators who
are partners in a nationally recognized firm of independent certified public
accountants from the management advisory services department (or comparable
department or group) of such firm; provided, however, that such firm cannot be
the firm of certified public accountants then auditing the books and records of
either party or providing management or advisory services for either party.
 
(c)            Payment of Costs. Employee shall bear only those costs of
arbitration she would otherwise bear had she brought a claim covered by this
Agreement in court.
 
(d)            Burden of Proof. For any dispute submitted to arbitration, the
burden of proof will be as it would be if the claim were litigated in a judicial
proceeding.
 
(e)            Award. Upon the conclusion of any arbitration proceedings
hereunder, the arbitrator will render findings of fact and conclusions of law
and a written opinion setting forth the basis and reasons for any decision
reached and will deliver such documents to each party to this Agreement along
with a signed copy of the award.
 
(f)            Terms of Arbitration. The arbitrator chosen in accordance with
these provisions will not have the power to alter, amend or otherwise affect the
terms of these arbitration provisions or the provisions of this Agreement.
 
(g)            Exclusive Remedy. Except as specifically otherwise provided in
this Agreement, arbitration will be the sole and exclusive remedy of the parties
for any dispute arising out of this Agreement.
 
10.2            Severability. If any provision of this Agreement shall be found
by any arbitrator or court of competent jurisdiction to be invalid or
unenforceable, then the parties hereby waive such provision to the extent that
it is found to be invalid or unenforceable and to the extent that to do so would
not deprive one of the parties of the substantial benefit of its bargain. Such
provision shall, to the extent allowable by law and the preceding sentence, be
modified by such arbitrator or court so that it becomes enforceable and, as
modified, shall be enforced as any other provision hereof, all the other
provisions continuing in full force and effect.
 
9

--------------------------------------------------------------------------------

10.3            No Waiver. The failure by either party at any time to require
performance or compliance by the other of any of its obligations or agreements
shall in no way affect the right to require such performance or compliance at
any time thereafter. The waiver by either party of a breach of any provision
hereof shall not be taken or held to be a waiver of any preceding or succeeding
breach of such provision or as a waiver of the provision itself. No waiver of
any kind shall be effective or binding, unless it is in writing and is signed by
the party against whom such waiver is sought to be enforced.
 
10.4            Assignment. This Agreement and all rights hereunder are personal
to Employee and may not be transferred or assigned by Employee at any time. The
Company may assign its rights, together with its obligations hereunder, to any
parent, subsidiary, affiliate or successor, or in connection with any sale,
transfer or other disposition of all or substantially all of its business and
assets, provided, however, that any such assignee assumes the Company's
obligations hereunder.
 
10.5            Withholding; Code Section 409A. All sums payable to Employee
hereunder shall be reduced by all federal, state, local and other withholding
and similar taxes and payments required by applicable law. Notwithstanding
anything in this Agreement to the contrary, if any amounts or benefits payable
under this Agreement in the event of Employee's termination of employment
constitute "nonqualified deferred compensation" within the meaning of Code
Section 409A, payment of such amounts and benefits shall commence when Employee
incurs a "separation from service" within the meaning of Treasury Regulation
1.409A-1(h), without regard to any of the optional provisions thereunder, from
the Company and any entity that would be considered a single employer with the
Company under Code Section 414(b) or 414(c) ("Separation from Service"). Such
payments or benefits shall be provided in accordance with the timing provisions
of this Agreement by substituting the Agreement's references to "termination of
employment," "termination" or similar concepts or phrases with Separation from
Service. Notwithstanding the foregoing, if at the time of Employee's Separation
from Service Employee is a "specified employee" within the meaning of Code
Section 409A(a)(2)(B)(i), any amount or benefits that constitute "nonqualified
deferred compensation" within the meaning of Code Section 409A that become
payable to Employee on account of Employee's Separation from Service will not be
paid until after the earlier of (i) first business day of the seventh month
following Employee's Separation from Service, or (ii) the date of Employee's
death (the "409A Suspension Period"). Within 14 calendar days after the end of
the 409A Suspension Period, Employee shall be paid a cash lump sum payment equal
to any payments (without interest) and benefits that the Company would otherwise
have been required to provide under this Agreement but for the imposition of the
409A Suspension Period. Thereafter, Employee shall receive any remaining
payments and benefits due under this Agreement in accordance with the terms of
this Section (as if there had not been any Suspension Period beforehand). For
the purposes of this Agreement, each payment that is part of a series of
installment payments shall be treated as a separate payment for purposes of Code
Section 409A. Any reimbursement to Employee for expenses under this Agreement
shall in all events be paid to her on or before the last day of Employee's
taxable year following the taxable year in which the expense was incurred. The
payment or reimbursement of expenses pursuant to this Section in one taxable
year of Employee shall not affect the amount of the payment or reimbursement in
any other taxable year. The right to payment or reimbursement under any section
of this Agreement providing for reimbursement of expenses shall not be
liquidated or exchanged for any other benefit.
 
10

--------------------------------------------------------------------------------

10.6            Entire Agreement. This Agreement constitutes the entire and only
agreement and understanding between the parties relating to employment of
Employee with the Company and this Agreement supersedes and cancels any and all
previous contracts, arrangements or understandings, including without
limitation, any and all oral contracts, arrangements or understandings, with
respect to Employee's employment; except that Employee Invention Assignment and
Confidentiality Agreement shall remain as an independent contract and shall
remain in full force and effect according to its terms.
 
10.7            Amendment; Compliance with Section 409A.
(a)            This Agreement may be amended, modified, superseded, cancelled,
renewed or extended only by an agreement in writing executed by both parties
hereto.
(b)            This Agreement is intended to comply with (or be exempt from)
Code Section 409(A), and the Company shall have complete discretion to
interpret, modify, amend or construe this Agreement and any associated documents
in any manner that establishes compliance with (or an exemption from) the
requirements of Section 409A of the Code. If, for any reason including
imprecision in drafting, the Agreement does not accurately reflect its intended
establishment of compliance with (or an exemption from) Code Section 409A, as
demonstrated by consistent interpretations or other evidence of intent, the
provision shall be considered ambiguous and shall be interpreted by the Company
in a fashion consistent herewith, as determined in the sole and absolute
discretion of the Company. Nevertheless, and notwithstanding any other provision
of this Agreement, neither the Company nor any of its employees, directors, or
their agents shall have any obligation to mitigate, nor to hold Employee
harmless from, any or all taxes (including any imposed under Code Section 409A)
arising under this Agreement.
 
10.8            At-will Employment.  The employment relationship is "at-will,"
meaning that either party can terminate the relationship with or without cause
with the consequences described herein.
 
10.9            Notices. All notices and other communications required or
permitted under this Agreement shall be in writing and hand delivered, sent by
telecopier, sent by registered first class mail, postage pre-paid, or sent by
nationally recognized express courier service. Such notices and other
communications shall be effective upon receipt if hand delivered or sent by
telecopier, five (5) days after mailing if sent by mail, and one (1) day after
dispatch if sent by express courier, to the Company, at the following address,
or to Employee, at the then most recent address or telecopier number provided by
Employee to the Company, or such other addresses as any party shall notify the
other parties:
 
If to the Company:              Raptor Therapeutics Inc.
9 Commercial Blvd., Suite 200
Novato, CA  94949


Telecopier:                                        415-382-1458


Attention:                                        Chief Executive Officer




11

--------------------------------------------------------------------------------

10.10            Binding Nature. This Agreement shall be binding upon, and inure
to the benefit of, the successors and personal representatives of the respective
parties hereto.
 
10.11            Headings. The headings contained in this Agreement are for
reference purposes only and shall in no way affect the meaning or interpretation
of this Agreement. In this Agreement, the singular includes the plural, the
plural included the singular, the masculine gender includes both male and female
referents and the word "or" is used in the inclusive sense.
 
10.12            Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which,
taken together, constitute one and the same agreement.
 
10.13            Governing Law. This Agreement and the rights and obligations of
the parties hereto shall be construed in accordance with the laws of the State
of California, without giving effect to the principles of conflict of laws.
 
10.14            Attorneys' Fees. In the event of any litigation or arbitration
arising out of or with respect to this Agreement, the prevailing party shall be
entitled to reasonable costs and attorneys' fees, including any such costs and
fees upon appeal.
 

12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and Employee have executed this Agreement as of
the date first above written.


Raptor Therapeutics Inc.
Kathy Powell
/s/ Christopher Starr
________________________________
/s/ Kathy Powell
________________________________

By:             Christopher Starr




[Signature Page to Employment Agreement]
13